July 16, 1924. The opinion of the Court was delivered by
There are two appeals in this case, heard together by consent. One is an appeal from an order of Judge Henry, requiring the sheriff to put the plaintiff in possession of certain land. The order of Judge Henry was passed upon due notice to the appellant. The order is an appeal from Judge Johnson's order in the same cause, refusing the petition of the appellant. Judge Johnson's order recites the facts and issues in the case, and will be reported.
Taking all the exceptions in both cases together, we think that the appellant is entitled to the relief for the reason stated and found by Judge Johnson in his order. He found that the appellant was entitled to the relief asked for under the facts of the case, but held that he was without jurisdiction to vacate Judge Henry's order. One Circuit Judge cannot set aside an order of another Circuit Judge; the remedy is by appeal.
The appellant was not required to do anything until the order of Judge Henry of dispossession was issued. There was nothing in the verdict of the pleadings that gave any notice of the use that might be made of it. There was nothing in the judgment entered to call for action. It was only when Judge Henry interpreted the judgment and passed his order that the appellant was required to act, and he acted *Page 89 
promptly, both by way of appeal and by way of motion in the case.
Judge Johnson could not set aside Judge Henry's order, but we can reverse it, and we do so, for the reasons found to be the facts of the case by Judge Johnson in his order.
The order of Judge Henry is reversed.
Judgment reversed.
MESSRS. JUSTICES FRASER, COTHRAN and MARION concur.
MR. CHIEF JUSTICE GARY did not participate.